department of the treasury internal_revenue_service washington d c ar tax_exempt_and_government_entities_division oct uniform issue list 408a kk kk wkkkk legend taxpayer custodian cpa cpa attorney amount a amount b amount c independent auditor ira x ira y year year eee ee kek ek wee tee wee wee lala tee kkk kkk wee e ee ee year year year dear this is in response to your request dated date submitted on your behalf by your authorized representative as supplemented by correspondence dated date date date date date date date and date and a conference held on date in which you request relief under sec_301_9100-3 of the procedure and administrative regulations the regulations the following facts and representations have been submitted under penalty of perjury in support of the ruling requested _ taxpayer owned ira x a simplified employee plan sep ira described in sec_408 of the internal_revenue_code the code and maintained by custodian on december year custodian at taxpayer's request transferred amount a from ira x to ira y a roth_ira described in sec_408a of the code as a roth_ira_conversion ira y is also maintained by custodian taxpayer represents that he relied heavily on cpa his long time certified_public_accountant and preparer of his federal u s individual income_tax returns income_tax return s for guidance with respect to his u s individual income_tax obligations taxpayer consulted with cpa prior to his request to convert ira x to ira y during the time of the conversion cpa represents that he advised and cautioned taxpayer of the modified_adjusted_gross_income magi limitations relating to roth_ira conversions as provided by sec_408a of the code cpa also represents that at the time of the conversion he had not yet determined taxpayer’s year magi accordingly taxpayer represents that he was unaware that his magi exceeded the roth_ira_conversion magi limitation at the time of the conversion in year subsequent to the conversion taxpayer re-engaged cpa to prepare his year income_tax return cpa determined that taxpayer's magi was amount b cpa did not advise taxpayer at that time that amount b exceeded the roth_ira - conversion magi limitations and that consequently his conversion from ira x to ira y was a failed conversion under cpa represents that he does not recall whether he reviewed the issue of taxpayer’s eligibility to convert ira x to ira y during the time he prepared the year income_tax return accordingly cpa prepared taxpayer's year income_tax return to include the conversion as a distribution from ira x taxpayer was not informed at this time that his conversion was a failed conversion with respect to an unrelated tax matter during year taxpayer engaged cpa to amend his year income_tax return and attorney to work on certain aspects of his amended year income_tax return cpa notified taxpayer and attorney at that time that his magi for year of amount b and the amended year magi of amount c were both greater than the allowed magi to convert his sep ira to a roth_ira and therefore his conversion from ira x to ira y was a failed conversion attorney reviewed taxpayer's original and amended year income_tax return and concurred with cpa 2’s assessment of the failed conversion attorney advised taxpayer that under appropriate circumstances a letter_ruling may be obtained that would grant a request of relief to make an election to recharacterize the conversion consequently taxpayer was not made aware of the failed conversion and the available election to recharacterize his roth_ira to a traditional_ira until december of year taxpayer's request for relief under sec_301 of the regulations was filed shortly after discovering that his conversion was a failed conversion under sec_1_408a-5 q a-9 a of the i t regulations in connection with this submission taxpayer provided a statement from independent auditor who reviewed the year through year income_tax returns and certified under penalties of perjury that the interests of the government would not be prejudiced under the standards set forth under sec_301_9100-3 based on the foregoing facts and representations you have requested a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer may be granted a period not to exceed days from the date_of_issuance of this ruling to make an election under sec_1_408a-5 of the i t regulations to recharacterize amount a as a contribution to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the i t regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's income_tax return for the year of contribution in a recharacterization the ira contribution is sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a sep ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_408a of the code provides in relevant part that a taxpayer generally is not allowed to make a rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during any taxable_year if the taxpayer's adjusted_gross_income for that year exceeds dollar_figure sec_408a of the code provides that a conversion of a sep ira to a roth_ira is treated as a rollover from the sep ira to the roth_ira _ _ sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the internal_revenue_service the service on or after date sec_301_9100-1 provides that the commissioner of the service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax - professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 of the code before the taxpayer's receipt of a ruling granting relief under this section sec_6501 of the code provides that the amount of any_tax assessed shall be assessed within three years after the return required to be filed by the taxpayer was filed sec_301_9100-3 of the regulations further provides that for closed years the service may condition a grant of relief on the taxpayer providing the service with a statement from an independent auditor other than an auditor providing an affidavit pursuant to paragraph e of sec_301_9100-3 certifying that the interests of the government are not prejudiced under the standards set forth in sec_301 c i which provides that the interests of the government will be prejudiced if granting relief results in the taxpayer having less tax_liability in the aggregate for all taxable years affected by the election than he would have had if the election would have been timely made taking into account the time_value_of_money the information presented and documentation submitted by taxpayer is consistent with taxpayer's assertion that his failure to elect to recharacterize the roth_ira on or before the date prescribed by law including extensions for filing his income_tax return for the year of contribution was caused by taxpayer reasonably relying on a qualified_tax professional who failed to advise taxpayer to make the election taxpayer was not made aware of the failed conversion or the election until after the tax_year in question closed taxpayer filed this request for sec_301 relief shortly after discovering he had a failed conversion and before the service discovered his failure to make a timely election to recharacterize the failed conversion based on the above taxpayer meets the requirements of sec_301_9100-3 of the regulations clauses i iii and v for the tax_year in addition since the statute_of_limitations is closed under sec_301_9100-3 of the regulations granting relief would ordinarily prejudice the interests of the government taxpayer has provided a statement from an independent auditor other than the auditors involved in the identification or correction of the failed conversion certifying that the interests of the government were not prejudiced under the standards set forth under sec_301 c i which satisfies a conditional grant of relief under sec_301_9100-3 accordingly taxpayer is granted an extension of days as measured from the date of the issuance of this ruling letter to recharacterize amount a as a contribution to a traditional_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter assumes that the above ira qualifies under either sec_408 of the code or sec_408a of the code at all relevant times this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact d ff t ettteeeteeee ot _ please address all correspondence to se t ep ra t2 jason e lévine manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc kkk cc kke cc kkk
